DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Official Notice
Limitations
6. The device of claim 1, wherein the ultrasonic emitter comprises a capacitive ultrasonic transducer. 

7. The device of claim 6, wherein the ultrasonic emitter comprises a parametric array. 
8 Using directional transducers is well known as well in order to avoid loss of the power in the directions which are not of interest.

9. correcting the reflected signal for a Doppler shift based upon the speed of the device.  


11. The device of claim 1, wherein the first ultrasonic signal comprises a first frequency, and wherein the second ultrasonic signal comprises a second frequency that is different from the first frequency. 
Are well known in the art. Using Capacitive transducer in parametric array allows generation narrow nearly side lobe free beams.
Correction for Doppler shift is used to obtain correct frequency for better filtering. 
Using multiple frequencies is well know as well to avoid interference and loss of information due to the interference.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. US 10210723 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current Application are broader than claims of the parent application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen US 9384645 B1 in view of Kusens	US 20170193180 A1.

Regarding claim 1 Allen teaches
1, 15, 18 A device comprising: 
an ultrasonic emitter to transmit a first ultrasonic signal; (col 7 lines 21-31)
an ultrasonic detector to receive a reflected signal, the reflected signal comprising a reflection of the first ultrasonic signal from an object; (col 7 lines 21-31)
a processor to perform operations comprising: detecting the object based upon a receiving of the reflected signal via the ultrasonic detector; (abstract with col 7 lines 21-31 sonar used to detect the motion of the object)
monitoring for a second  signal via the  detector wherein the device is associated with a user(col 10 lines 61- col 11 lines line 8 with col 7 lines 21-31), and 
wherein the second  signal is associated with a teammate of the user(col 10 lines 61- col 11 lines line 8;) and 
wherein the second  signal comprises: a first emission associated with a teammate of the user or a second emission not associated with a teammate of the user(col 10 lines 61- col 11 lines line 8; with(col 7 lines 21-31) )

selecting whether to provide an instruction to a haptic actuator when the object is detected, based upon whether the first emission or the second emission of the second ultrasonic signal is received via the ultrasonic detector;(col 7 lines 61-col 8 lines 9 with col 10 lines 61- col 11 lines line 8) and 
the haptic actuator to generate a haptic signal based upon the instruction from the processor.  (col 7 lines 61-col 8 lines 9 and col 11 lines 34-col 12 line 19)
It is important to note that Allen does not explicitly say monitoring, receiving but implies to it by saying that the sonar and ultrasonic sensor may used as detecting and transmitting transducers 42. One of ordinary skills in the art would realize that sonar operates by transmitting the signal and obtaining the reflection and also sensor 42 (ultrasonic sensor) suggested on (col 10) monitors information from the team mate. And hence if not explicit it at list implicitly teach that and hence if not anticipated then at least obvious over the art by Allen. 
And hence  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Allen to use ultrasound monitoring and ranging procedure in order to provide information regarding the position of the teammates and possible interaction as required by Allen.
Allen does not teach that instead of RFID tag one can use ultrasonic tag
Kusens teaches that one can use any type of tag such as ultrasonic or RFID for the identification
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Allen with teaching by Kusens in order to use single sensor for both proximity and identification purposes. 



2, 16, 19
wherein when the object is detected and the second ultrasonic signal is received, the selecting comprises: providing the instruction to the haptic actuator, wherein the instruction comprises an instruction to generate a first pattern for the haptic signal; or determining to not send the instruction to the haptic actuator.(col 11 lines 18-47)


3. The device of claim 2, wherein the first pattern for the haptic signal is indicative of a detection of the object and is indicative that the object is the teammate of the user. ( col 10 lines 61- col 11 lines line 8)

4, 17,  20
wherein the selecting comprises:  2016-0642CON -27- providing the instruction to the haptic actuator, wherein the instruction comprises an instruction to generate a second pattern for the haptic signal.(col 13 line 31-61) with ( col 10 lines 61- col 11 lines line 8)

5. The device of claim 4, wherein the second pattern for the haptic signal is indicative of a detection of the object and is indicative that the object is not the teammate of the user.  (col 16 lines 3-16) with ( col 10 lines 61- col 11 lines line 8)

10. The device of claim wherein 1, wherein the processor is to perform further operations comprising:  2016-0642 -28- determining a distance to the object based upon a time difference between a transmission of the first ultrasonic signal via the ultrasonic emitter and a receiving of the reflected signal via the ultrasonic detector; and selecting a pattern of the haptic signal based upon a distance to the object. (sonar inherent) 

12. The device of claim 1, wherein the device comprises a wearable unit, and wherein the ultrasonic emitter and the ultrasonic detector are oriented in a direction behind the user when the wearable unit is worn by the user.  (fig. 9)

13. The device of claim 12, wherein the wearable unit comprises: a vest; a shirt; a helmet; a pair of pants; or a pair of shorts.  (fig. 9)

14. The device of claim 1, wherein the ultrasonic emitter, the ultrasonic detector, and the haptic actuator comprise a first sensor unit, wherein the first sensor unit comprises one of a plurality of sensor units of the device, wherein the plurality of sensor units has different orientations. (fig. 9)



Claim(s) 6-9, 11 is/are rejected under 35 U.S.C. 103 as being obvious by Allen US 9384645 B1 and Kusens further in view of Official Notice.
Regarding claims 6-9, 11 Allen teaches
a speed sensor(col 4 lines 37-61), wherein the speed sensor comprises: 
a global positioning system unit(col 7 lines 21-31); or a tachometer; wherein the processor is to perform further operations, comprising: determining a speed of the device based upon measurements from the speed sensor(col 4 lines 37-61); and 
but does not teach
6. The device of claim 1, wherein the ultrasonic emitter comprises a capacitive ultrasonic transducer. 

7. The device of claim 6, wherein the ultrasonic emitter comprises a parametric array. 

8. The device of claim 1, wherein the ultrasonic detector is aligned with the ultrasonic emitter, and wherein the first ultrasonic signal comprises a directional ultrasonic wave. 

9. The device of claim 1, further comprising: 

correcting the reflected signal for a Doppler shift based upon the speed of the device.  


11. The device of claim 1, wherein the first ultrasonic signal comprises a first frequency, and wherein the second ultrasonic signal comprises a second frequency that is different from the first frequency. 
Official Notice teaches

6. The device of claim 1, wherein the ultrasonic emitter comprises a capacitive ultrasonic transducer. 

7. The device of claim 6, wherein the ultrasonic emitter comprises a parametric array. 

8. The device of claim 1, wherein the ultrasonic detector is aligned with the ultrasonic emitter, and wherein the first ultrasonic signal comprises a directional ultrasonic wave. 

9. The device of claim 1, further comprising: 

correcting the reflected signal for a Doppler shift based upon the speed of the device.  


11. The device of claim 1, wherein the first ultrasonic signal comprises a first frequency, and wherein the second ultrasonic signal comprises a second frequency that is different from the first frequency. 

 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Allen with teaching by Official Notice in order to allows generation narrow nearly side lobe free beams, correct frequency for filtering, and use multiple frequencies in order to avoid the interference.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645